Citation Nr: 1300416	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  09-15 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right shoulder disability, including secondary to service-connected left shoulder rotator cuff tendonitis with impingement syndrome.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for low back disability.

5.  Entitlement to an increased evaluation in excess of 20 percent for left shoulder rotator cuff tendonitis with impingement syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to March 1991, from February 2003 to May 2004, from January 2009 to February 2009, and from October 2009 to October 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2006 and February 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2011, the RO issued a rating decision which granted an increased evaluation of 20 percent for the Veteran's service-connected left shoulder rotator cuff tendonitis with impingement syndrome.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In October 2012, the Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.  

The issues of entitlement to service connection for right shoulder disability, bilateral hearing loss, tinnitus, and low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

At his October 2012 videoconference hearing, prior to the promulgation of a Board decision, the Veteran indicated that he no longer wished to pursue his claim seeking entitlement to an evaluation in excess of 20 percent for left shoulder rotator cuff tendonitis with impingement syndrome.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal seeking entitlement to an increased evaluation in excess of 20 percent for left shoulder rotator cuff tendonitis with impingement syndrome have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  
 
In the present case, the Veteran has withdrawn his appeal of the issue seeking entitlement to evaluation in excess of 20 percent for left shoulder rotator cuff tendonitis with impingement syndrome.  Hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue, and the appeal of this issue is dismissed.



ORDER

The appeal of the issue of entitlement an evaluation in excess of 20 percent for left shoulder rotator cuff tendonitis with impingement syndrome is dismissed without prejudice.


REMAND

The Veteran is seeking entitlement to service connection for right shoulder disability, bilateral hearing loss, tinnitus, and low back disability.  

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

A.  Additional Development of Military Service and Treatment Records

At his October 2012 videoconference hearing, the Veteran testified that he served on active duty for training (ACDUTRA) in El Salvador for a period of 120 days beginning in February 2011.  While a copy of the order to ACDUTRA is of record, no other service personnel or service treatment records relating to this period of service are found, and no attempt to obtain any such records has been made.  

The Veteran further testified that he reported having problems related to the disabilities on appeal during his separation examination at the conclusion of his period of active duty service from October 2009 to October 2010.  No service treatment records relating to this period of service, including the separation examination referenced by the Veteran, are found in the Veteran's claims file.

Under these circumstances, the RO must, with the assistance of the Veteran, verify his complete military service history, and take all actions necessary to locate all available service personnel and service treatment records.  


B.  Obtain Updated Treatment Records

Given the passage of time, the RO must provide the Veteran with a final opportunity to identify updated treatment records relating to his right shoulder disability, bilateral hearing loss, tinnitus, and low back disability.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

C.  Medical Examination Required - Right Shoulder Disability

The Board finds the November 2011 VA examination of the shoulder and arm to be inadequate.  The history of the Veteran's right shoulder disability as recorded in the examination report was cursory in nature and markedly incomplete.  Moreover, the basis of the opinion provided is factually incorrect.  It attributed the Veteran's right shoulder disability to the aging process and "repetitive injury working as a mailman since 2004."  The rationale provided does not account for earlier treatment of a right shoulder disability.  A September 2003 VA treatment report noted that the Veteran's right shoulder had popped while reaching backwards causing pain for the previous three weeks.  A November 2003 medical assessment report noted that both of the Veteran's shoulders "hurt very bad when laying down."  It also gives no consideration the Veteran's military service activities.

Under these circumstances, the RO must schedule the Veteran for a new examination to provide an opinion as to whether any current right shoulder disability was caused or aggravated by his military service, or was incurred secondary to his service-connected left shoulder rotator cuff tendonitis with impingement syndrome.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Jandreau v. Nicholson, 492 F.3d. 1372, 1377, n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify observable symptoms).

  
D.  Medical Examination Required - Bilateral Hearing Loss and Tinnitus

The Veteran contends that he developed bilateral hearing loss and tinnitus secondary to his inservice noise exposure.  Through his statements and testimony, he has established having been exposed to acoustical trauma during service.

A comparison of the audiological findings noted on the Veteran's July 1990 enlistment examination and a November 1993 quadrennial examination revealed an upward shift in a majority of tested thresholds.  Pursuant to Hensley v. Brown, 5 Vet. App. 155 (1993), if hearing loss as defined by 38 C.F.R. § 3.385 is not shown in service or at separation from service, service connection can be established if medical evidence shows that it is actually due to incidents during service.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, VA must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Hensley, 5 Vet. App. at 159.  

Under these circumstances, the RO must schedule the Veteran for an examination to determine if the Veteran currently has bilateral hearing loss and/or tinnitus that was proximately caused or aggravated by his military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

E.  Medical Examination Required - Low Back Disability

At his October 2012 videoconference hearing, the Veteran testified that he sought treatment for a low back disability during service.  Moreover, post service medical treatment evidence reveals findings of a current low back disability.  Under these circumstances, the RO must obtain a medical opinion as to the relationship, if any, between the Veteran's current low back disability and his military service. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.   Request that the Veteran identify all of his periods of military service, including dates of service, type of service (active duty, active duty for training, inactive duty for training), and units assigned.

Thereafter, contact the Veteran's most recent Reserve or National Guard component and request a physical search for the service treatment records of the Veteran from May 2004 to present.  If the reply indicates that the Veteran's records have been retired, the RO must make a final request to obtain these records from the Records Management Center or other appropriate record repository.  VA Adjudication Policy and Procedures Manual M21-1MR, III.iii.2.B.13(d).  

All efforts must be documented.  If the records cannot be located, such must be certified in writing, and the Veteran must be properly informed of the unavailability of his records.
 
2.  Request that the Veteran identify, and then obtain, any updated treatment records relating to his right shoulder disability, bilateral hearing loss, tinnitus, and low back disability since July 2010.

If any identified records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.
3.  Schedule the Veteran for an examination to consider the etiology of his current right shoulder disability.  All indicated tests and studies should be performed.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.

All pertinent symptomatology and findings must be reported in detail for both shoulders, including range of motion testing results.  

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current right shoulder disability was incurred or aggravated during his military service.

If not, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's right shoulder disability has been aggravated (i.e., increased in severity beyond the natural progress of the condition) by his service-connected left shoulder rotator cuff tendonitis with impingement syndrome.

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  
4.  Schedule the Veteran for the appropriate examination to consider whether any current bilateral hearing loss and tinnitus are related to his military service.  All indicated tests and studies must be performed.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.

Following a review of the Veteran's claims file, and with consideration of the Veteran's statements as to observable symptoms, other lay statements of record, and a review of the Veteran's history of inservice and post service noise exposure, the examiner must provide opinions as to:

(a) whether the Veteran currently has bilateral hearing loss which meets the VA definition of hearing loss under 38 C.F.R. 3.385; 

(b) whether the Veteran currently has tinnitus; and

(c) if current hearing loss and/or tinnitus is found, the examination should opine as to whether any  current hearing loss and/or tinnitus found was at least as likely as not (a 50 percent or greater probability) incurred or aggravated during the Veteran's military service.

Prior to forming an opinion, the examiner must be mindful of the holding in Hensley, as noted in the discussion above.  The examiner must specifically address the question of whether any degree of current hearing loss began as a result of inservice noise exposure, including consideration of any upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385.  

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

5.  Schedule the Veteran for an examination to consider the etiology of his current low back disability.  All indicated tests and studies should be performed.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.

All pertinent symptomatology and findings must be reported in detail for the Veteran's low back disability.  

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current low back disability was incurred or aggravated during his military service.

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of his claims.  The consequences for failure to report for an examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  

In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and placed in the claims file which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  

7.  After completing the above, and any other development as may be indicated, re-adjudicate the issues on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental SOC.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


